By the Gourt. — Order appealed from is affirmed.
Marshall, J.
(dissenting). The complaint should be viewed in the light of that liberal rule, so- beneficial in the administration of justice, and which distinguishes our Code system from that of the common law with its multitude of obstructing technicalities. By such rule, if the complaint “in any portion of it, or to any extent, presents facts sufficient to constitute a cause of action, or if a good cause of action can be gathered from it, it will stand, however inartificially these facts may be presented, or however defective, uncertain, or redundant may be the mode of their statement.” Morse v. Gilman, 16 Wis. 504. It “should have the support of the most liberal construction which its language will reasonably bear, and all reasonable inferences that can be drawn therefrom.” “That effect should be given to all allegations of a pleading which will support rather than defeat it, if that can be done without adding thereto, by way of construction, material words not necessarily implied, or giving to the language used a meaning that cannot be reasonably attributed to it.”' “Every pleading is to be SO' construed as to support the purposes of the pleader to state a cause of action, if the facts essential thereto can be found expressly stated or alleged by reasonable inference. . . .” Emerson v. Nash, 124 Wis. 369, 380, 381, 102 N. W. 921, 926. Again, “if sufficiency can be discovered, reasonably, by judicial construction of the language used and by reasonable inferences from general allegations,” that is sufficient. Miles v. Mut. R. F. L. Asso. 108 Wis. 421, 427, 84 N. W. 159, 162.
The foregoing are but a few of the many significant illustrations of the great, and by no means too great, length to’ which the Code rule has been extended. It is no longer suffi*407cient to condemn a pleading, that the pleader failed to state definitely a canse of action, or even failed utterly, to state the precise cause of action he intended. If he states sufficient— viewing the language used as broadly as practicable within reason and looking at all facts stated expressly, construing the words most favorably to the pleader, and those fairly suggested to exist by reasonable inference — for a cause of action within the jurisdiction of the court as between the parties to the litigation, that is sufficient on general demurrer.
The following are additional illustrations, going, perhaps, beyond what is necessary for the purpose of this case: Where a fact is alleged to have been duly done,' all things essential to the efficiency of the thing expressly stated are to be deemed by reasonable inference to be also alleged.to have occurred. Lehr v. Murphy, 136 Wis. 92, 98, 116 N. W. 893. Where a particular intent is necessary to brake out an actionable wrong, a statement of acts, suggesting, reasonably, that the purpose thereof was to accomplish such essential, is sufficient Klipstein v. Raschein, 117 Wis. 248, 250, 251, 94 N. W. 63. Where, from the general scope of a complaint, it shows that the right sought to be vindicated is of a public character so that the plaintiff might properly maintain a general bill on behalf of himself and all persons similarly interested, the complaint should be sustained as of that character, reading out of it, by reasonable inference, the ordinary allegation on the subject, even if such allegation is entirely omitted from the pleading and plaintiff does not, by the title, suggest that it is brought otherwise than for himself. Cawker v. Milwaukee, 133 Wis. 35, 113 N. W. 419.
The question here is, Does the complaint allege, sufficiently, that defendant is a corporation1? The statute makes such a statement obligatory. Sec. 3205, Stats. (1898). This court in Carpenter v. McCord. Co. 107 Wis. 611, 618, 83 N. W. 764, — -while conceding that whether a failure to so allege, in the circumstances of such a case as this, can be raised by a *408general demurrer, is in much confusion in New York, from which the statute was borrowed, and had not been decided here prior to 1890, although the statute was then twenty years old, — decided that it was best to hold substantially to the letter of the statute. The change in the statute to its-present form was made on the suggestion of the revisers in 1878. It consists of a substantial adoption of the New York statute. (See Revisers’ Note to section.) Prior thereto the mere designation of the party by a name suggesting corporate existence was sufficient Brauser v. New England F. Ins. Co. 21 Wis. 506. The change was made solely to render certain the purpose of the pleader instead of leaving it in any uncertainty.
The history emphasizes the rule requiring a broad reasonable construction of a pleading as to the particular matter in band. That is, the purpose of the statute being to deal merely with matters of certainty which, ordinarily, are corrected on motion, there should be uncertainty so groat that, after resolving all reasonable doubts in favor of the pleading, we cannot yet read out of it a statement of corporate existence, before condemning it on general demurrer, following the rule in the Carpenter Case. The statute does not require the averment of corporate existence to be in any particular words. If it is reasonably in the pleading at all, that is sufficient.
Now keeping the foregoing prominently in view, let us briefly examine the pleading.
The name of the defendant in the title suggests corporate existence, as before indicated. That is not without significance. While we must now find such existence in the aver-ments, instead of in tire title, the latter throws some light upon the former as regards what is reasonably inferable therefrom. It is as true now as when the Brauser Case was decided that the name, prima facie, shows that the defendant is in fact a corporation. Were it not for the statute requiring something more than a prima facie showing, that would be sufficient.
The second significant circumstance, shown by the pleading. *409is that the action, was not brought to judicially destroy an existing corporation, since such an action is only proper by leave of this court. Sec. 3241, Stats. (1898). It was brought, clearly, as counsel for appellant suggest, under sec. 3466, Stats. (1898).. So it is easily inferable from the pleading that defendant is a person (and as such consistent with the name, necessarily, a corporation), unlawfully exercising a franchise, and referable to subd. 1, or an association or number of persons acting as a corporation without having been duly' incorporated, and referable to subd. 3. By reference to the title it is much more reasonable to infer that it is under the former than the latter. The general purpose, quite apparent, as is suggested in the court’s opinion, is to prevent the defendant from exercising a franchise granted to it by the city, instead of the franchise to be a corporation, granted by the state direct. That gives much weight to the stated preferable inference.
The third significant circumstance is, that the defendant is alleged to be located at Green Bay, in this state. It could have no such location, in a legal sense, unless whatever there is of corporate existence be referable to the laws of this state; in other words, unless, if it be a corporation at all, it is at least a de facto domestic corporation. That is made plain by the fact that the defendant is referred to, over and over again, as if it were at least a de facto corporation, and as having articles of organization and a- “corporate charter ” and a copy of the articles of incorporation is made part of the complaint, indicating compliance with the statutes of this state.
The fourth significant circumstance, appearing in the pleading, is that, as stated, the defendant is alleged to have a “corporate charter,” separate and distinct from its articles of incorporation, and that the word “pretended,” though used adjectively as to the articles and corporate existence, is not as to' such charter.
Now since the words “corporate charter,” plainly, do not *410refer to “the articles of incorporation/’ they must point te-sóme final instrument which may, by itself, or with the articles, be dignified by the characterization “corporate charter.”
Sec. 1772, Stats. (1898), as amended by ch. 507, Laws of 1905, provides that the corporate articles, or a duly verified copy, shall be filed with the secretary of state, and a like verified copy be recorded in the office of the register of deeds of the county in which the corporation is located, and that the corporation shall not have legal existence until the articles are so left with the register. It is not clear that such existence dates from the time of such leaving. The reasonable inference is to the contrary; that the statutory idea is not corporate existence from and after the time the articles are left with the register of deeds, but that it will not wait) necessarily, for the recording, but only upon issuance by the secretary of state of the “certificate of incorporation.” The statute requires the register, not any one representing the proposed organization, upon receiving the certified copy for record to “forthwith transmit to the secretary of state a certificate” showing the fact of such leaving. “Upon Receipt of such certificate” it is made the duty of such secretary to “issue a certifícale of incorporation.” The idea seems to be that upon such issuance corporate existence shall commence, notwithstanding the articles may not yet have been recorded. So the certificate, or it and the recorded and filed articles, may well have been, and in all probability were, averred to be the corporate charter, and, under the rule in the case cited in the opening part of this opinion, the averment of the issuance of the charter should be regarded as an averment, inferably, of all steps requisite to such issuance and to corporate existence.
In view of the foregoing, the mere fact that the pleader spoke of the corporation as “pretended” does not seem to be of much consequence. The complaint, as a whole, seems, quite clearly, to merely use the term “pretended” with reference to the ordinance of the city granting a franchise to the defendant *411and its right under its “corporate charter” (not pretended corporate charter) to exercise the franchise. That is made quite plain by the fact that the prayer for relief goes to that franchise and the claim of right to exercise it; not to corporate existence.
In view of the foregoing it seems, corporate existence can easily be read out of the averments by the liberal rules we have referred to, amf that the order appealed from should be reversed.
A motion for a rehearing was denied February 1,1910.